DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 11 and 12, claim limitation recites “a value of a predetermined parameter”.
The claim limitation is unclear as to where the meets and bounds of “value of a predetermined parameter” lies or ends.  Since claims 2-10 are directly or indirectly dependent on claim 1, they inherit the same issue.  Therefore, the claims are indefinite.

Response to Arguments
Applicant’s arguments with respect to claims 1-12 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Leech et al. (U.S. Pub. No. 2016/0014461) in view of Milgramm (U.S. Pub. No. 2013/0247120).

Regarding claims 1, 11 and 12, Leech et al. discloses a system for distributing live video (see paragraph 0041; the client device 316 may be a set-top box, and may 
distributing live video provided by a distributor to a plurality of viewers (see paragraph 0041; service provider broadcasting linear content (e.g., live broadcast) to users); and
managing a value of a predetermined parameter on a distributor-by-distributor basis of each of the viewers, the predetermined parameter increasing according to viewing of live video provided by a corresponding distributor (see paragraphs 0043-0046, fig. 3; the historical data 328 (e.g., information regarding the user 308's behavior) may also include whether the user 308 watched a show for the entire scheduled length of the show (or accessed a song for the entire length of the song), which portion of a show the user watched (e.g., beginning, middle, end), how much of a show a user 
watched (e.g., 20% or 50%), whether and at which point during the show the user stopped accessing the show and/or changed to another show. one or more user profiles 322, 324, and 326 which may correspond to each of the users 308, 310, and 312.  A user profile 322 may include a schedule describing when and/or at what times during a period of time (e.g., an hour, day, week, month, year, etc.) the user 308 accesses/watches content).
However, Leech et al. is silent as to the distribution of live video includes distributing live video provided by a specific distributor such that a viewer having a smaller value of the predetermined parameter.

	It would have been obvious to a skilled artisan before the effective filing date of the claimed invention to modify the system of Leech et al. with the teachings of Milgramm, the motivation being to allow the live stream services to notify (i.e. send push notifications to) the live stream detection and notification service provider when conditions specified by the live stream detection and notification service provider are met, eliminating the need to constantly query the live stream services (see Milgramm [0074]).
.

Regarding claim 2, Leech et al. and Milgramm discloses everything claimed as applied above (see claim 1).  Leech discloses wherein the predetermined parameter includes at least one of viewing time and the number of times of viewing (see paragraph 0046).

Regarding claim 3, Leech et al. and Milgramm discloses everything claimed as applied above (see claim 1).  Leech discloses wherein the distribution of live video includes distributing live video provided by the specific distributor to a viewer whose value of the predetermined parameter corresponding to the specific distributor is less 

Regarding claim 4, Leech et al. and Milgramm discloses everything claimed as applied above (see claim 1).  Leech discloses wherein the one or plurality of computer processors further perform notifying a viewer of a start of distribution of live video, and the notification of a start of distribution includes notifying a start of distribution of live video provided by the specific distributor to a viewer whose value of the predetermined parameter corresponding to the specific distributor is less than a predetermined value, and, not notifying a start of distribution of live video provided by the specific distributor to a viewer whose value of the predetermined parameter corresponding to the specific distributor is equal to or more than the predetermined value (see paragraphs 0061-0062, 0088, 0090).

Regarding claim 5, Leech et al. and Milgramm discloses everything claimed as applied above (see claim 3).  Leech discloses wherein the one or plurality of computer processors further perform presenting a list of live videos being distributed to a viewer (see fig. 6), and
the presentation of a list of live videos includes presenting, to a specific viewer, a list of live videos being distributed by a distributor in which a value of the predetermined 

Regarding claim 6, Leech et al. and Milgramm discloses everything claimed as applied above (see claim 1).  Leech discloses wherein the distribution of live video includes starting a predetermined mode that prioritizes a viewer having a smaller value of the predetermined parameter according to an instruction by a distributor, and subsequently terminating the predetermined mode according to sufficiency of a predetermined termination condition (see paragraph 0158).

Regarding claim 7, Leech et al. and Milgramm discloses everything claimed as applied above (see claim 6).  Leech discloses wherein the distribution of live video includes starting the predetermined mode in response to a start of distribution of live video, and subsequently terminating the predetermined mode according to a lapse of a predetermined period of time (see paragraphs 0061-0064).

Regarding claim 8, Leech et al. and Milgramm discloses everything claimed as applied above (see claim 6).  Leech discloses wherein the predetermined termination condition is configured to change according to a distribution situation of live video (see paragraphs 0069).

Regarding claim 9, Leech et al. and Milgramm discloses everything claimed as applied above (see claim 8).  Leech discloses wherein the predetermined termination 

Regarding claim 10, Leech et al. and Milgramm discloses everything claimed as applied above (see claim 8).  Leech discloses wherein the predetermined termination condition is configured to continue the predetermined mode as the number of inputs of input information by a viewer of live video increases (see paragraphs 0054, 0069, 0071, 0098, 0101).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NNENNA NGOZI EKPO whose telephone number is (571)270-1663. The examiner can normally be reached M-W 10:00am - 6:30pm, TH-F 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 571-272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


NNENNA EKPO
Primary Examiner
Art Unit 2425



/NNENNA N EKPO/Primary Examiner, Art Unit 2425                                                                                                                                                                                                        February 4, 2022.